TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-18-00115-CV
                                     NO. 03-18-00116-CV


                                       L. D.-C., Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee


             FROM THE 353RD DISTRICT COURT OF TRAVIS COUNTY
                   NOS. D-1-FM-16-003517 & D-1-FM-17-001124
           THE HONORABLE AMY CLARK MEACHUM, JUDGE PRESIDING


                                           ORDER


PER CURIAM

               Appellant L. D.-C. filed her notices of appeal on February 23, 2018.            The

appellate record was complete March 6, 2018, making appellant’ s briefs due March 26, 2018.

On April 2, 2018, this Court filed appellant’s motions for extension of time to file appellant’s

briefs.

               The rules of judicial administration accelerate the final disposition of appeals

from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days

for court’s final disposition). The accelerated schedule constrains this Court’s leeway in granting

extensions. In this instance, we will grant the motion and order counsel to file appellant’s briefs

no later than April 26, 2018. If the briefs are not filed by that date, counsel may be required to

show cause why she should not be held in contempt of court.
              It is ordered April 4, 2018.



Before Chief Justice Rose, Justices Goodwin and Field




                                              2